         Case 1:20-cv-05310-MHC Document 8 Filed 01/04/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


DONALD J. TRUMP, in his capacity
as a candidate for President of the
United States,

        Plaintiff,
                                              CIVIL ACTION FILE
V.

                                              NO. 1:20-CV-5310"MHC
BRIAN P. KEMP, in his official
 capacity as Governor of the State of
Georgia; BRAD
RAFFENSPERGER, in his official
 capacity as Georgia Secretary of
 State,

       Defendants.



                                      ORDER

      On December 31, 2020, at 11:03 p.m., Plaintiff electronically filed a

Verified Complaint for Injunctive and Declaratory Relief (the "Complaint")

requesting that this Court grant an emergency injunction directing Defendants "to

de-certify the election [results for President of the United States]." CompL [Doc.

1] at 1-2. That same day, Plaintiff electronically filed a Motion for Expedited

Declaratory and Injunctive Relief and for an Expedited Hearing (the "Motion") "to

take place with forty-eight (48) hours of the filing of this Motion or such other
         Case 1:20-cv-05310-MHC Document 8 Filed 01/04/21 Page 2 of 3




shortened time period which the Court determines to be reasonable under the

circumstances and which will permit all parties an opportunity for appeals at all

levels of the federal judicial system to be completed by January 6, 2021—the day

Congress is set to convene in the Joint Session too open and court electoral votes."


Pl/s Mot. for Expedited Decl. & Inj. Relief [Doc. 2] at 7. Although Plaintiffs

counsel could have requested through this Court's ECF filing system an immediate

hearing over this past holiday weekend, and obtained a hearing before the duty

district Judge, counsel did not do so. Consequently, this Court was not informed of

these filings until this morning at 9:38 a.m. when the case was assigned to the

undersigned. There also is no indication that Defendants have been served with a

copy of either the Complaint or the Motion. Additionally, it does not appear as

though Plaintiff is seeking exparte relief.1



 To obtain inJunctive relief on an exparte basis. Plaintiffs attorney must certify in
writing any efforts made to give notice and the reasons why it should not be
required. A court may issue a temporary restraining order without notice to the
adverse party or its attorney only if:
      (A) specific facts in an affidavit or a verified complaint clearly show
      that immediate and irreparable injury, loss, or damage will result to the
      movant before the adverse party can be heard m opposition; and
      (B) the movanfs attorney certifies in writing any efforts made to give
      notice and the reasons why it should not be required.
FED. R. Civ. P. 65(b)(l). "The stringent restrictions imposed by [Rule 65] on the
availability ofexparte temporary restraining orders reflect the fact that our entire
jurisprudence runs counter to the notion of court action taken before reasonable
notice and an opportunity to be heard has been granted both sides of a dispute."
                                          2
         Case 1:20-cv-05310-MHC Document 8 Filed 01/04/21 Page 3 of 3




      Consequently, it is hereby ORDERED that Plaintiff serve Defendants with a

copy of both the Complaint and the Motion instanter. The Court will also inform

the office of the Attorney General of Georgia of the filing of the Complaint, the

Motion, and this Order.

      It is further ORDERED that Defendants file a response to the Motion no

later than 9:00 p.m. this evening, January 4, 2021. It is further ORDERED that a

hearing on the Motion shall be conducted by this Court by Zoom video conference

on Tuesday, January 5, 2021, at 9:30 a.m. Further details concerning the logistics

for participation in the Zoom video conference hearing shall be issued later today.

      IT IS SO ORDERED this 4th day of January, 2021.




                                       MARK H. COHEN
                                       United States District Judge




Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers Local No.
70 ofAlameda Cntv, 415 U.S. 423,438-39 (1974).
                                          3
